Judgment and order reversed, and new trial granted, costs to abide the event, because of error in the charge at folio 450. The action was brought under the Labor Law. Though the hook in question was perfect mechanically, the question whether it was defective, considered in the light of its use, was to he decided by the jury. Lipstein v. Provident Loan Society, 154 App. Div. 732, 139 N. Y. Supp. 799; Sullivan v. Greenhut-Siegel, Cooper Co., 155 App. Div. 391, 140 N. Y. Supp. 263. Jenks, P. J., and Thomas, Carr, Stapleton, and Putnam, JJ., concur.